Citation Nr: 1439880	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2014.  A transcript of that hearing is of record.  


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's sleep apnea was incurred during active duty.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

The Veteran's wife testified in the hearing that the Veteran's breathing changed and his snoring began to worsen in 2003.  In 2004, the symptoms became so significant that the Veteran's wife urged him to seek treatment.  In her January 2012 written statement, the Veteran's wife described him as having episodes where he would stop breathing.  In her hearing testimony, she also described the Veteran as becoming so sleepy during the day that he would fall asleep on the couch without even changing out of his uniform.  In his September 2010 written statement, the Veteran wrote that he would nap on the couch for an hour or so after he changed out of his uniform.  

There is a May 2005 notation indicating that the Veteran sought treatment for sleep apnea while in service.  The Veteran reported that his wife stated that he stops breathing on occasion throughout the night, but that he had no problem with sleeping.  He denied daytime somnolence, morning grogginess, or non-restorative sleep.  He reported snoring.  These reports resulted in an assessment of sleep apnea, and a recommendation that he participate in a sleep study.  

A June 2005 private medical notation indicates a diagnosis of possible sleep apnea.  At this time, the Veteran reported dozing at various points in the day, including while lying down to rest in the afternoon.  A July 2005 sleep study resulted in a diagnosis of nocturnal snoring, no evidence of apnea, and mild periodic leg movement disorder.  In the Veteran's September 2010 statement, he reported that he was unable to sleep well during this study, waking up almost hourly, and that he was told at his next visit to the sleep disorder clinic that he did not go into REM sleep during the study.  For this reason, the Veteran believes that this July 2005 sleep study should be considered inconclusive.  The July 2005 polysomnogram report contains a notation that "[t]here was no REM supine which could underestimate the amount of the apneas."  

In January 2008, the Veteran participated in another sleep study in which REM sleep was recorded, and which resulted in a diagnosis of severe obstructive sleep apnea.  

A VA examination was conducted in September 2010, in which the examiner found that the Veteran did not have sleep apnea in service based upon the Veteran's denial of daytime somnolence, morning grogginess, and non-restorative sleep in May 2005, as well as the negative July 2005 sleep study.  The examiner did not discuss the lay testimony of the Veteran and his wife, his report of daytime sleepiness in June 2005, or the notation that the July 2005 sleep study did not include REM sleep.  As such, the probative value of the examination is limited.  See Reonal v. Brown, 5 Vet. 458, 461 (1993).  

The Veteran's wife, as a lay person, cannot diagnose sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  She is, however, competent to report her observation of the symptoms of sleep apnea, specifically the Veteran's snoring, not breathing for periods of time while sleeping, and falling asleep during the day.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board acknowledges that there is some inconsistent evidence as to when the Veteran began to experience some symptoms of sleep apnea.  In May 2005, the Veteran denied daytime somnolence when seeking treatment.  However, the Veteran's wife has consistently reported her observation of the Veteran's symptoms, and there is no reason to doubt her credibility.  Additionally, the Board notes that in the Veteran's September 2010 statement he wrote, "[w]hen I thought about it, I looked back and realized that for months, whenever I would come home from work, after I'd get dressed out of my uniform, I would lay on the couch and nap for an hour or so."  The statement indicates that the Veteran did not initially consider his tendency to sleep during the day to be a problem.  In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, it seems at least as likely as not that although the Veteran did have a tendency to sleep during the daytime in service, he did not initially recognize it as a problem that merited reporting, which explains why he denied daytime somnolence in May 2005, but reported it in June 2005.  

The Veteran and his wife's competent and credible testimony indicates that the Veteran's sleep apnea symptoms began during the Veteran's service.  As the September 2010 negative VA opinion did not consider this testimony or the lack of REM sleep in the July 2005 negative sleep study, it is of less probative value than the lay testimony of record.  Because the Veteran's sleep apnea symptoms began during service, and the negative July 2005 sleep study could have underestimated the number of apneas the Veteran experienced while asleep, the Board finds that it is at least as likely as not that the Veteran's sleep apnea was incurred during active service.  Service connection for sleep apnea is, therefore, granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


